Citation Nr: 1640880	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case was remanded in June 2015 and April 2016 for additional development.  It now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that he reported to sick call for symptoms of bilateral hearing loss and tinnitus following weapons qualification testing during basic training at Fort Knox, Kentucky.  He further asserts that he told the medic on duty to record the incident in his medical record.

The Veteran's service treatment records (STRs) do not contain any reference to treatment for hearing loss or tinnitus.  As such, the Board's June 2015 remand directed the AOJ to undertake a search for any additional STRs from the dispensary at Fort Knox, Kentucky.  In August 2015, the AOJ requested that the National Personnel Records Center (NPRC) provide all STRs in its possession, as well as the Veteran's personnel file.  The NPRC forwarded the Veteran's personnel records to the AOJ and they were added to the record in September 2015.  

The Board found in its April 2016 remand that the foregoing actions were insufficient to meet VA's duty to assist the Veteran.  As such, the Board directed the AOJ to make additional efforts to obtain all STRs pertaining to the Veteran's reported in-service treatment for hearing complaints at Fort Knox, Kentucky, from November 1963 to January 1964 by contacting the NPRC, the Department of the Army, or any other appropriate agency.  The Board further directed that, if these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Thereafter, the AOJ drafted a Report of General Information in April 2016.  The Report states that the Veteran's complete service records were included in the file.  The AOJ further noted that the dates of the STRs were from 1962 to 1965, which the Board observes includes the complete dates of the Veteran's active duty service, and includes records from the Fort Knox dispensary.  Consequently, the AOJ concluded that no further pursuit of STRs was warranted at the time and the appropriate development actions regarding STRs were fulfilled.  However, while such may constitute a formal determination that such records do not exist or that further efforts to obtain such records would be futile, the Veteran was not notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  Therefore, a remand is necessary in order to do so.

Remand is also required for an additional addendum opinion.  In this regard, in June 2015, the Board remanded the appeal for procurement of an addendum opinion from the examiner who conducted the Veteran's October 2014 VA audiological examination.  The Board noted that the October 2014 VA examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by his military service based on a finding that the Veteran's STRs did not document a report of hearing loss or tinnitus, his hearing acuity at separation was normal, he was not exposed to acoustic trauma during service, and over 30 years elapsed between the Veteran's service and his initial treatment for hearing loss. The June 2015 remand determined that additional explanation was needed as to the significance of competent lay evidence of hearing loss and tinnitus during service, as well as the medical significance of the length of time between the Veteran's service and his initial treatment for hearing loss. 

The requested addendum was received in February 2016; however, the findings essentially restate the October 2014 conclusions, and do not explain the significance of the time elapsed between the Veteran's separation from service and his first diagnosis of hearing loss.  Additionally, while the addendum notes the Veteran's reports of in-service onset of symptoms of hearing loss and tinnitus, it did not clearly state why these symptoms were not the initial manifestations of the Veteran's current sensorineural hearing loss and/or tinnitus.  Finally, the examiner stated that the Veteran's military occupation of clerk/photographer had a low probability of noise exposure during service.  The opinion did not consider the Veteran's reports of noise exposure while at the Fort Knox weapons range during basic training or at Fort Leonard Wood.  38 U.S.C.A. § 1154(a). 

Thus, in the April 2016 remand, the Board requested that the AOJ obtain an additional addendum opinion.  The examiner was to presume the Veteran was exposed to small arms fire during basic training.  The remand also required the examiner note and discuss the Veteran's reports of experiencing tinnitus and decreased hearing acuity after exposure to small arms fire during basic training, with persistent symptomatology both during service and after his separation, and state whether these were the initial manifestations of the Veteran's current hearing loss and tinnitus.  If the examiner finds that the Veteran's current hearing loss and/or tinnitus did not initially manifest after his in-service acoustic trauma, he or she must provide a detailed explanation as to why this is so.  The examiner was also asked to provide a detailed rationale as to the medical significance of the length of time between the in-service acoustic trauma and his initial treatment for hearing loss, taking into account the Veteran's competent reports of persistent symptoms of decreased hearing acuity after his in-service acoustic trauma.  

Pursuant to the April 2016 remand, a second addendum opinion was obtained in June 2016.  It was nearly identical to the February 2016 addendum opinion.  The only difference from the prior addendum was the addition of a clause indicating the opinion was made while taking into account the Veteran's exposure to small arms fire during basic training.  However, it fails to provide the additional explanation and rationale requested in the April 2016 remand.  Therefore, the addendum opinion did not comply with the Board's remand directives and another remand is necessary to obtain a further addendum opinion.   

The Board also notes that the examination reports of record do not contain any discussion of the Veteran's in-service audiological tests.  In this regard, the STRs contain audiological examinations including one taken at his entrance into service in November 1963 and at separation in September 1965.   Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's entrance examination, as converted to ISO-ANSI units reflect the following findings: 

November 1963
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
10
LEFT
20
5
15
N/A
20

At the Veteran's separation from service, another hearing acuity test was conducted and, as converted to ISO-ANSI standards, that test revealed the following pure tone thresholds:  

September 1965
HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
      0
LEFT
10
5
5
N/A
      0 

Based on these reports, it appears the Veteran's hearing may have improved during service.  Thus, the examiner should address the significance, if any, of these audiological records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be notified of the failure to locate records pertaining to his reported in-service treatment for hearing complaints from the base dispensary at Fort Knox, Kentucky, what attempts were made to obtain them, and why further attempts would be futile, and be afforded an opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who offered the addendum opinion in June 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2016 VA examiner is unavailable, the record should be provided to an appropriate medical professional to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hearing loss and/or tinnitus had its onset during service.  The examiner is advised that acoustic trauma as a result of exposure to small arms fire during basic training is to be presumed, based on the time, place, and circumstances of the Veteran's service.

In answering this inquiry, the examiner must note and discuss the Veteran's reports of experiencing tinnitus and decreased hearing acuity after exposure to small arms fire during basic training, with persistent symptomatology both during service and after his separation, and state whether these were the initial manifestations of the Veteran's current hearing loss and tinnitus.  If the examiner finds that the Veteran's current hearing loss and/or tinnitus did not initially manifest after his in-service acoustic trauma, he or she must provide a detailed explanation as to why this is so.   

The examiner is also asked to provide a detailed rationale as to the medical significance of the length of time between the in-service acoustic trauma and his initial treatment for hearing loss, taking into account the Veteran's competent reports of persistent symptoms of decreased hearing acuity after his in-service acoustic trauma.  

In addition, the examiner must consider the Veteran's November 1963 and September 1965 audiological examinations contained in his STRs as converted from ASA units into ISO-ANSI units as reflected above.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims for service connection for bilateral hearing loss and tinnitus remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

